REDMANN, Judge,
dissenting in part.
The judgment in favor of Mrs. Bridges against Mrs. Truxillo should be reversed. That Mrs. Truxillo had edged forward five feet and was still moving at the time of collision, after stopping for her stop sign at this intersection of two very narrow streets, was not a eause-in-fact of the accident (as it might have been had Mr. Bridges been traveling straight through the intersection across Republic street). Mr. Bridges would have struck her whether or not she had moved forward, because Republic street was too narrow to allow a right turn from Agriculture street after Mrs. Truxillo’s car had reached the stop sign.